DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 21, 2022 cancelled no claims.  Claims 1, 3-4, 6, 11, 13, 16, and 18 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 101
The amendment to the claims filed on April 21, 2022 have overcome the 35 USC 101 rejection raised in the Office Action dated June 28, 2021 by transforming the abstract idea into a practical application under Step 2A, Prong Two.  The examiner finds that the machine learning model as currently amended in independent claims 1, 11, and 16 is more than a general purpose machine learning model and as such is an additional element that, when considering the claim limitations as a whole, transforms the abstract idea into a practical application.  The reason for this is that the claims recite a single machine learning model that:
The machine learning model is first trained using a specific type of training data (i.e the demographics and the interests of users of the system). 
Once trained using this specific type of training data, the machine learning model is used to determining clusters associated with the selected set of users, wherein the clusters are used to generate one or more suggested targetings.
Then the same machine learning model is trained using a different type of specific training data (i.e. user feature data for the user of the refined targeted comprising at least a willingness to join groups; and group feature data for the group of the system comprising at least one of: a name of the group, a cover photo of the group, a description of the group, tags of the group, locations associated with the group, topics discussed in the group, and feature data of users who have joined the group)training data to determine clusters; then using these clusters in a specific process of generating a refined targeting for the advertisement, and finally, refining the machine learning model by retraining it with additional specific data (i.e. feature data of the refined targeting).
Once trained using this different type of specific training data, the same machine learning model is used to determining a prediction of likelihood of satisfying an interaction event with respect to the group for each user of the refined targeting, wherein the predictions of likelihood are used to generate rankings for the interaction event associated with the advertisement.
The examiner finds that a single training model that is first trained with one type of specific data and determines a first type of result, and then retrained with a second type of specific data to determine a different type of result that is completely unrelated to the first type of result, makes this a special purpose machine learning model that transforms the abstract idea into a practical application under Step 2A, Prong 2.  Thus, the rejection is hereby withdrawn.

	
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of subject matter that is allowable over the prior art: The examiner has found prior art (see prior art of Yan (PGPUB: US 2014/0012659); Chen et al. (PGPUB: US 2015/0317564); Chinosornvatana et al. (PGPUB: US 2011/0236870); and Elvekrog et al. (PGPUB: US 2011/0288939)) that discloses: A computer-implemented method, a system, and a non-transitory computer-readable storage medium comprising: 
at least one processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
receiving, by a computing system, an initial targeting for an advertisement based at least in part on a selected set of users, wherein the advertisement promotes a group of a system and includes an interaction event;
determining, by the computer system, clusters associated with the selected set of users, wherein the clusters are associated with demographics and interests of users of the system, and include at least one user of the selected set of users and at least one other user of the system, wherein the clusters are determined based on a machine learning model of the computing system; 
generating, by the computing system, one or more suggested targetings based at least in part on a selection of a cluster of the determined clusters that satisfies a threshold size value;
providing, by the computing system, one or more suggested targetings based at least in part on a selection of at least one of the alternative sets of users;
receiving, by the computing system, a refined targeting for the advertisement based at least in part on a selection of at least one of the one or more suggested targetings;
receiving, by the computing system, ranks for the advertisement with respect to the user of the refined targeting based at least in part on indications of willingness of the users to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users; and 
delivering, by the computing system, the advertisement based at least in part on the refined targeting and the ranks for the advertisement, wherein the advertisement is delivered to the users of the refined targeting that satisfy a threshold rank.
However, the examiner has been unable to find prior art that discloses:
generating, by the computing system using the same machine learning model, ranks for the interaction event associated with the advertisement with respect to the user of the refined targeting based at least in part on indications of willingness of the users to join groups, wherein the indications of willingness include a quantity of group join requests sent by the users within a selected period of time, wherein generating comprises:
providing, by the computing system, to the machine learning model, user feature data, including at least an indication of willingness to join groups, for the users of the refined targeting; 
providing, by the computing system, to the machine learning model, group feature data, including at least one of: a name of the group, a cover photo of the group, a description of the group, tags of the group, locations associated with the group, topics discussed in the group, and feature data of users who have joined the group, for the group of the system; 
receiving, by the computing system, from the machine learning model, a prediction of likelihood of satisfying an interaction event with respect to the group for each user of the users of the refined targeting, 
ranking, by the computing system, the users of the refined targeting based on the prediction of likelihood of satisfying the interaction event associated with the advertisement for each of the users of the refined targeting; and 
delivering, by the computing system, the advertisement based at least in part on the refined targeting and the ranks for the interaction event associated with the advertisement, wherein the advertisement is delivered to the users of the refined targeting that satisfy a threshold rank.
As such claims 1-20 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lazarus (US 2005/0159996): discloses a machine learning model that predicts likely consumer responses to particular marketing efforts based on features of the merchants and customer transactions at similar merchants.
Matus (US 2014/0108153): discloses determining a relevance score between a user and an advertisement based on advertisement features and user actions and activities, then ranking the advertisements based on the relevance score.
Pramanik et al., "Can i foresee the success of my meetup group?", 2016, IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining (ASONAM 2016) pp. 366-373: discloses a machine learning approach to determining the success of a new meet-up group based on user features and group features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621